Citation Nr: 1417666	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right thumb fracture with degenerative joint disease of the first metacarpo-phalangeal joint.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for Hepatitis C.  

3.  Entitlement to service connection for Hepatitis C.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1974 until September 1978 and from January 1982 until March 1985.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A transcript of the hearing is of record.  The Veteran also appeared before a Decision Review Officer in an April 2011 hearing; a transcript of the hearing is of record.  

The issue of entitlement to service connection for Hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2011 correspondence, prior to the promulgation of a decision, the Veteran withdrew his appeal with respect to the issue of entitlement to a rating in excess of 10 percent for residuals of a right thumb fracture with degenerative joint disease of the first metacarpo-phalangeal joint.  

2.  In a September 2002 rating decision, the RO denied a service connection claim for Hepatitis C based on the finding that the record did not show that the Veteran had Hepatitis C that was related to active service or to an in-service risk activity; the Veteran did not perfect an appeal within one year of being notified, and the decision became final.  

3.  Evidence received since that September 2002 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for Hepatitis C.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for the issue of entitlement to a rating in excess of 10 percent for residuals of a right thumb fracture with degenerative joint disease of the first metacarpo-phalangeal joint have been met.  38 U.S.C.A. § § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § § 20.202, 20.204 (2013).  

2.  The September 2002 rating decision, which denied the Veteran's claim of entitlement to service connection for Hepatitis C, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § § 3.160(d), 20.201, 20.302, 20.1103 (2013).  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for Hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(C) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to a claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

In this case, the Board finds sufficient evidence to reopen the Veteran's claim for Hepatitis C.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013). 

The Veteran perfected an appeal on the issue of an increased rating for a right thumb disability in January 2011.  Thereafter, in a correspondence dated March 2011, the Veteran withdrew his appeal as to this issue.  There remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.  

III.  New and Material

The Veteran initially filed a claim for service connection for Hepatitis C in May 2001.  In a September 2002 rating decision, the RO denied his claim based on the lack of nexus between the Veteran's disorder and his active service.  The Veteran did not appeal his claim for service connection, nor did he submit any additional evidence within one year following this decision. Therefore, the September 2002 decision became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105(c).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510   (1992).

Most recently, the Veteran filed a claim for Hepatitis C in June 2009.  In a March 2010 rating decision, the RO denied his claim on the basis that evidence submitted since the last final denial was not new and material.  Although the RO declined to reopen the claim, a review of the rating decision indicates that the RO did, in fact, discuss the merits of the claim, including the new evidence.  

Evidence added to the record since the last final denial includes statements from the Veteran, VA treatment records, and a VA examination.  Significantly, a March 2011 VA treatment record shows that the Veteran reported having his ear pierced during service in Korea.  The Board finds that this evidence is new in that it was not associated with the claims file prior to the September 2002 rating decision.  Moreover, the evidence is material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  VA Fast Letter 04-13 identifies body piercings as a potential mode of transmission of Hepatitis C.  See VA Fast Letter 04-13, June 29, 2004.  The Veteran's report of having a body part pierced during service clearly relates to his claim for service connection as it could provide a nexus between the Veteran's current Hepatitis C and service; it is presumed to be credible for the purposes of reopening the claim.  Therefore, his claim for Hepatitis C will be reopened.  





							[CONTINUED ON NEXT PAGE]
ORDER

The claim for entitlement to a rating in excess of 10 percent for residuals of a right thumb fracture with degenerative joint disease of the first metacarpo-phalangeal joint is dismissed without prejudice.  

New and material evidence to reopen a claim of entitlement to service connection for Hepatitis C has been received, to this extent, the appeal is granted.  


REMAND

The Board finds that additional development is necessary to adjudicate the remaining claim on appeal.  

The Veteran claims that his Hepatitis C is related to service.  He has previously contended that he contracted the disease during in-service knee surgery.  A review of his service treatment records shows that the Veteran was diagnosed with and treated for resolving Hepatitis in March 1978.  

Post service treatment records show that the initial diagnosis of Hepatitis C was in February 2001.  However, at his April 2011 Decision Review Officer hearing, the Veteran reported being diagnosed with Hepatitis C as early as 1983.  VA treatment records show a history of alcohol and cocaine abuse.  In a March 2011 VA treatment record, the clinician identified the Veteran's risk factors as an ear piercing in Korea, multiple incarcerations, snorting cocaine, sexual relations with a prostitute, and sexual relations with more than 10 partners in his lifetime.  

In light of these newly identified risk factors, a medical opinion should be obtained to determine whether any in-service risk factors caused the Veteran's Hepatitis C.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any additional relevant medical evidence that may have come into existence since the March 2011 VA treatment record.  

2. Following receipt of the foregoing records, obtain a medical opinion from the appropriate clinician.  If available, a VA clinician who treated, evaluated, or is otherwise familiar with the Veteran, should be asked to provide this opinion.  The claims file, including a copy of this remand, shall be made available to and reviewed by the clinician.  Based on a review of the claims file, the examiner should determine:

Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's Hepatitis C is causally or etiologically related to service, including any body piercings that were purportedly obtained during service.  

In offering this opinion, the examiner is to comment on the incubation period of Hepatitis C, the significance of the in-service diagnosis of resolving Hepatitis, the Veteran's reports of being diagnosed with Hepatitis C as early as 1983, and any other pertinent information associated with the claims file by virtue of this remand.  

The examiner is also asked to comment on the relative risk of an in-service piercing versus numerous post-service incidents of intranasal cocaine use, and the VA Fast Letter 04-13, June 29, 2004, which discusses Hepatitis C risks.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3. Upon completion of the above-requested development, the RO should readjudicate the claim on appeal, taking into account all available evidence and conducting any additional development deemed necessary.  If the service connection claim remains denied, the Veteran should be issued a Supplemental Statement of the Case as to the issue remaining on appeal and afforded a reasonable period of time within which to respond thereto.  


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


